Citation Nr: 0820362	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-16 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder for the period from May 17, 
1999 to March 1, 2001.

2.  Entitlement to an evaluation in excess of 70 percent for 
post traumatic stress disorder for the period on and after 
July 1, 2001.

3.  Entitlement to an earlier effective date for a total 
disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a November 2005 decision, the Board denied the claims on 
appeal.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to a March 2006 Joint Motion for Remand (Joint Motion), in a 
March 2006 Order, the Court granted the Joint Motion and 
remanded this case to the Board for compliance.  A letter was 
sent to the veteran on May 1, 2006 in which he was given 90 
days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  No evidence or argument was 
received.  

In a subsequent November 1, 2006 decision, the Board again 
denied entitlement to the claims on appeal.  The veteran 
appealed the Board's decision to the Court.  Based on a 
November 2007 Joint Motion, in a December 2007 Order, the 
Court remanded the Board's decision for development in 
compliance with the Joint Motion.  A letter was sent to the 
veteran on February 13, 2008 in which he was given 90 days 
from the date of the letter to submit additional argument or 
evidence in support of his appeal prior to the Board's 
readjudication.  No evidence or argument was received.  


FINDINGS OF FACT

1.  The Board's November 1, 2006 decision as written 
precluded effective judicial review.

2.  From May 17, 1999 to March 1, 2001, post traumatic stress 
disorder (PTSD) was manifested by depression, anxiety, 
isolation, poor concentration, difficulty with authority 
figures, sleep difficulties, insomnia, and recurrent dreams 
and nightmares.  The evidence also showed that the veteran 
was alert and oriented and did not have suicidal or homicidal 
ideations.

3.  On and after July 1, 2001, PTSD is manifested by 
depression, poor concentration, isolation, disturbed sleep, 
nervousness, paranoia, anger management problems, flashbacks, 
and dreams and nightmares.  The evidence also showed the 
veteran is alert and oriented, with an appropriate 
appearance, and no memory loss, impaired thought processes or 
speech, delusions, hallucinations, or homicidal ideations.  
The veteran is independent in activities of daily living.  

4.  An unappealed December 1999 rating decision denied a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  A claim for TDIU was received by VA on June 26, 2001.

6.  The medical evidence of record did not demonstrate 
factually ascertainable unemployability due to PTSD in the 
year prior to June 26, 2001.


CONCLUSIONS OF LAW

1.  The November 2006 Board decision denied the veteran due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904(a) (2007).

2.  The criteria for an increased evaluation in excess of 50 
percent for PTSD for the period from May 17, 1999 to March 1, 
2001 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for an increased evaluation in excess of 70 
percent for PTSD for the period on and after July 1, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

4.  The criteria for an effective date prior to July 1, 2001 
for entitlement to TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board denied the claims on appeal by a November 2006 
decision. The veteran appealed this decision to the Court.  
Based on a November 2007 Joint Motion, in December 2007, the 
Court remanded this appeal for development in compliance with 
the Joint Motion.  A February 13, 2008 letter was sent to the 
veteran and his attorney in which he was given 90 days from 
the date of the letter to submit additional argument or 
evidence in support of his appeal prior to the Board's 
readjudication.  No response was received.

The Board may vacate an appellate decision at any time upon 
request of the veteran or his or her representative, or on 
the Board's own motion, when a veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904(a) (2007).  Here, the Court remanded the 
Board's November 2006 decision, finding that the decision as 
written precluded effective judicial review.  Therefore, the 
Board finds that its November 1, 2006 decision failed to 
provide the veteran due process under the law.  Accordingly, 
in order to prevent prejudice to the veteran, the November 
2006 Board decision must be vacated.  A new decision 
regarding the issues is entered below as if the Board 
decision addressing the issues had never been issued.

II.  Increased evaluations for PTSD and earlier effective 
date for TDIU

With respect to the veteran's claims for entitlement to 
increased evaluations for PTSD and for entitlement to an 
earlier effective date for TDIU, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claims, March 2001 and October 2002 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the veteran was not notified prior to 
initial adjudication of his claims of the assignment of 
disability evaluations and effective dates, there is no 
resulting prejudice.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  First, the veteran demonstrated actual 
knowledge of the assignment of effective dates in statements 
made regarding his claim for an earlier effective date for 
TDIU.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that evidence of the veteran's actual 
knowledge cures a prejudicial VCAA notice defect); Dingess, 
19 Vet. App. at 491.  Second, the veteran was notified of the 
assignment of disability evaluations in the November 2002 
rating decision and April 2004 statement of the case.  The 
veteran's appeal was not certified to the Board until 
September 2004 and due to the 2 Court remands, the veteran 
has been afforded the opportunity to send in additional 
evidence in May 2006 and February 2008 and has elected not to 
do so.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007) (holding that an untimely notice does not cause 
prejudice to the veteran where he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence).  

Additionally, although the veteran was not notified prior to 
initial adjudication that there must be evidence of worsening 
of the disability and the effect on employment and daily 
life, specific requirements of the PTSD diagnostic code to 
qualify for a higher rating, the application of diagnostic 
codes and disability ratings, and notice of the different 
types of competent evidence to show the above, the veteran is 
also not prejudiced.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The veteran was notified of the above in the 
April 2004 statement of the case and has had ample time and 
opportunity to submit additional evidence but has elected not 
to do so.  Simmons, 487 F.3d at 896; Sanders, 487 F.3d at 889 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The letters also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to the claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

        A.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a January 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
September 12, 1996.  In an April 1999 rating decision, the RO 
assigned a noncompensable evaluation, effective April 1, 
1999.  In a June 1999 rating decision, the RO assigned a 50 
percent evaluation, effective May 17, 1999.  In March 2001, 
the veteran filed a claim for an increased evaluation.  In a 
May 2001 rating decision, the RO assigned a temporary total 
evaluation under 38 C.F.R. § 4.29 (2007), effective May 3, 
2000; a 50 percent evaluation, effective July 1, 2000; and a 
temporary total evaluation, effective March 1, 2001.  The 
veteran appealed the evaluations.  In a November 2002 rating 
decision, the RO assigned a 70 percent evaluation, effective 
July 1, 2001.  

Because the veteran received the maximum schedular rating 
from May 3, 2000 to June 30, 2000 and from March 1, 2001 to 
June 30, 2001, there is no issue in controversy regarding 
those time periods.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (holding that the veteran is presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
benefit is awarded).  Medical evidence from those time 
periods is not considered in determining the appropriate 
evaluations.

        1.  Evaluation from May 17, 1999 to March 1, 2001

Social Security Administration records indicate that the 
veteran was considered disabled due to an anxiety disorder 
and alcohol addiction.  

A May 1999 VA mental disorder examination was conducted.  The 
veteran reported that his chief complaint was depression.  
The veteran was twice-divorced with three children, lived 
alone, was mostly withdrawn, and was totally isolated.  The 
veteran denied suicidal ideations, other than one suicide 
attempt five years prior.  The veteran reported poor sleep 
and poor concentration.  The veteran stated that he had been 
employed as a truck driver until 1993 when he quit working 
because he could not concentrate and could not perform to his 
bosses' satisfaction.  The veteran reported that he was 
currently receiving Social Security benefits.  

Upon examination, the veteran was alert and oriented, had 
poor eye contact, a monotonous voice, soft speech with low 
volume and speed, and marginal concentration and attention.  
The veteran's thought processes showed paucity of ideation 
and a pattern of admitting to negative views about others and 
the future.  The veteran exhibited waxing and waning 
hopelessness and his perceptual system showed no auditory or 
visual hallucinations.  The examiner diagnosed PTSD, 
dysthymia, and a prior history of alcohol abuse.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 43, which contemplates serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends, or being unable to keep a job.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994) (DSM-
IV).

In February 2000 VA medical records, the veteran reported he 
was hyper, nervous, unable to sleep, had flashbacks when he 
was younger, spent his time alone watching movies, and had 
conflict issues with authority figures.  He denied suicidal 
or homicidal ideations.  The examiner found the veteran 
anxious, depressed, and lacking insight.  The diagnosis was 
general anxiety, secondary to substance abuse.  March 2000 VA 
records indicated the veteran reported anxiety, tension, and 
insomnia.  The veteran was found lacking insight.  The 
diagnosis was extreme anxiety.  In April 2000 VA records, the 
veteran reported vivid Vietnam memories, but that he was 
sleeping better and was becoming less isolated due to his 
medication.  Early May 2000 records indicated the veteran was 
having sleep difficulties and dreams of the war.

At the July 2000 VA mental examination, the veteran reported 
he was depressed, scared, had difficulty sleeping, and 
carried a gun at all times.  He reported difficulty 
concentrating, an exaggerated startle response, recurrent 
distressing dreams, flashbacks, nightmares 4 times per week, 
cold sweats, and hypervigilance.  The veteran noted 
improvement since beginning medication 1 month prior.  The 
veteran reported intense psychological distress at exposure 
to events that resembled an aspect of a traumatic Vietnam 
event and avoidance of activities or situations that aroused 
Vietnam recollections.  The veteran reported a markedly 
diminished interest in activities, a feeling of detachment 
from others, and an inability to love.  The veteran denied 
suicidal or homicidal ideations, but reported possible visual 
and auditory hallucinations. The veteran reported that he was 
twice-married with 3 children, one of whom he saw 
occasionally.  The veteran reported that he had held 10 jobs, 
the longest lasting for 9 years, and that he retired in 1993.  
The veteran reported that he was staying with a friend.  Upon 
examination, the veteran was alert and oriented to time, 
person, and place, with an appropriate affect.  He was 
casually groomed, cooperative, and talked coherently and 
relevantly, but had diminished psychomotor activity.  There 
was a depressed mood, fair remote and recent memory, average 
intellectual function, fairly good general fund of knowledge, 
and fair judgment and insight.  The examiner diagnosed PTSD, 
alcohol and nicotine dependence by history, and severe 
psychosocial stressors.  The examiner assigned a GAF score of 
60, which contemplates moderate symptoms, such as flat affect 
and circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as few friends, and conflicts with peers or 
co-workers.  See DSM-IV, 46-47.

October 2000 VA medical records indicated the veteran was 
sleeping well and that PTSD symptoms had subsided.  December 
2000 VA records indicated the veteran complained of 
occasional nightmares regarding wartime experiences.  The 
veteran's condition was noted as stable.  January 2001 VA 
records indicated the veteran's condition was stable.  
February 2001 VA records indicated the veteran reported that 
he disliked authority and was detached from others.

The veteran's 50 percent evaluation for the period of May 
1999 to March 2001 contemplates PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
for example retention of only highly learned material or 
forgetting to complete tasks, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

From May 1999 to March 2001, the evidence of record does not 
support an evaluation in excess of 50 percent.  The veteran's 
GAF scores during this period ranged from 43 to 60.  A score 
of 60, as noted above, contemplates moderate symptoms, such 
as moderate difficulty in social and occupational functions, 
having few friends, and having conflicts with peers.  See 
DSM-IV, 46-47.  The veteran exhibited such moderate symptoms 
because he stated he retired due to an inability to 
concentrate at work and an inability to please his bosses and 
was isolated and depressed.  A GAF score of 43 contemplates 
serious symptoms such as suicidal ideations, serious 
impairment of social and occupational functioning, and/or 
severe obsessional rituals.  See DSM-IV, 46-47.  The 
veteran's symptoms during this time period are not well 
reflected by that score because there were no obsessional 
rituals or suicidal ideations reported or found.  Although 
GAF scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The other evidence of record also does not support an 
evaluation in excess of 50 percent.  The evidence 
consistently demonstrated that the veteran was depressed, 
anxious, and isolated, with poor concentration, no insight, 
sleep difficulties or insomnia, problems with authority, and 
recurrent dreams and nightmares.  In addition, the veteran 
rarely or occasionally saw his children and was twice-
divorced.  The veteran quit his last job in 1993 due to poor 
concentration and an inability to meet employer expectations.  
The evidence also consistently showed, however, that the 
veteran was alert and oriented with fair insight and 
judgment, and did not have suicidal or homicidal ideations.  
These symptoms demonstrate occupational and social impairment 
with reduced reliability and productivity due to disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  But the 
evidence of record did not show speech difficulty, suicidal 
ideations, impaired impulse control, obsessional rituals, 
spatial disorientation, or neglect of hygiene, and showed the 
veteran was able to function independently.

Accordingly, the criteria for a 70 percent evaluation have 
not been shown.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(noting that a 70 percent evaluation is warranted for PTSD 
with occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships).  

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 50 percent for PTSD 
at any time during the pertinent time period.  38 U.S.C.A. 
5110 (West 2002 & Supp. 2007); see also Hart, 21 Vet. App. 
505.

        2.  Evaluation on and after July 1, 2001

A July 2001 VA medical record indicated the veteran had an 
appropriate appearance, was assertive in obtaining needs, and 
appropriately conversed with others.  Various September 2001 
VA records indicated the veteran was alert and oriented.  An 
October 2001 VA psychotherapy note indicated the veteran 
reported increasing disturbed sleep, isolation, flashbacks, 
and anger management problems.  In another October 2001 
psychotherapy note, the veteran complained of flashbacks and 
was spending time at home knitting, playing video games, and 
lifting weights.  

In a February 2002 VA mental disorders examination, the 
veteran reported that he lived alone, was not close to his 
children and had not seen them since December 2000, and had 
been unemployed since 1993.  The veteran stated that he had 
no friends and had on and off romantic relationships.  He 
reported that he spent his days watching TV, drinking, and 
sometimes shooting pool.  The veteran reported that he had 
frequent dreams and nightmares of Vietnam, carried a gun for 
protection, and was nervous, paranoid, and unable to relax.  
The veteran reported sleep disturbance and impaired impulse 
control.  The veteran stated that he did his own laundry, 
grocery shopping, and cooking, and handled his own finances, 
although he preferred his brother to help.  He reported one 
suicide attempt in the 1980's and current suicidal thoughts.  
Upon examination, the veteran was clean with appropriate 
behavior, but poor and evasive eye contact and a depressed 
mood.  There was no impairment of thought process or 
communication, memory loss or impairment, delusions, 
hallucinations, and/or suicidal or homicidal ideations.  The 
veteran was angry and hostile and had reduced concentration 
and a below average memory.  The veteran's speech was 
relevant, logical, and coherent, but was slow in rate and 
volume.  The examiner noted that the veteran had psychosocial 
difficulties:  he was unable to work well with others, had 
difficulty in relationships, was unable to accept supervision 
and criticism, and was not flexible.  The examiner stated 
that PTSD was severely affecting the veteran's life.  The 
diagnosis was PTSD.  The examiner assigned a GAF score of 42, 
which contemplates serious symptoms, for example, suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, having no 
friends, or being unable to keep a job.  See DSM-IV, 46-47.

In an April 2003 lay statement, the veteran's ex-wife stated 
that the veteran had had a mental illness since 1975.  She 
stated that it was clear that the veteran could not work due 
to his symptoms and that he hadn't had a regular job since 
1978.  In an April 2003 lay statement, the veteran's son 
stated that the veteran was unable to socialize, was 
impatient, nervous, and reclusive, and was bothered by large 
crowds and noises.  In another April 2003 lay statement, the 
veteran's other son stated that the veteran was agitated and 
didn't want anyone around him.

The veteran's current 70 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The evidence of record does not support an evaluation in 
excess of 70 percent for this time period.  The only GAF 
score during this period was 42, which contemplates serious 
symptoms, such as suicidal ideations, severe obsessional 
rituals, having no friends, and being unable to keep a job.  
DSM-IV at 46-47.  Here, the evidence of record indicates that 
the veteran had serious social and occupational impairment.  
Although GAF scores are important when evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter, 8 Vet. App. at 242.  The other 
evidence of record demonstrates the veteran had poor eye 
contact, depression, disturbed sleep, anger management 
problems, flashbacks, and dreams and nightmares.  The veteran 
was not close to his children, had no friends, and had on and 
off romantic relationships.  The evidence also shows that the 
veteran was clean or had an appropriate appearance, was alert 
and oriented, and was independent in his activities of daily 
living.  The veteran had no impaired thought processes, 
delusions, hallucinations, or homicidal ideations.  The 
veteran had problems working with others and was unable to 
accept supervision.  Although these symptoms are severe and 
demonstrate deficiencies in most areas, the symptoms do not 
indicate total social and occupational impairment and do not 
include such symptomatology as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting self or others, an intermittent inability 
to perform activities of daily living, including maintenance 
of minimal personal hygiene, disorientation to time and 
place, or memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, the criteria for a 100 
percent evaluation have not been met.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 70 percent for PTSD 
at any time during the pertinent time period.  38 U.S.C.A. 
5110; see also Hart, 21 Vet. App. 505.

        3.  Other considerations

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  
Ratings in excess of 50 and 70 percent are provided for 
certain manifestations of service-connected PTSD but the 
medical evidence reflects that those manifestations are not 
present in this case.  The evidence of record does not 
demonstrate that the veteran's PTSD is an unusual or 
exceptional disability picture.  The veteran was hospitalized 
from May 3, 2000 to June 30, 2000, but that was primarily for 
alcohol abuse.  The veteran was hospitalized again from March 
2001 through June 2001 for PTSD treatment, but this does not 
constitute "frequent periods of hospitalization."  With 
respect to interference with employment, the veteran has 
stated that he quit employment because he couldn't 
concentrate or live up to his employer's expectations.  A VA 
examiner found that he had difficulty working with others and 
was unable to take supervision and criticism.  The veteran's 
ex-wife stated the veteran couldn't work due to his symptoms.  
The evidence does demonstrate interference with employment, 
but it hasn't demonstrated marked interference such that the 
regular schedular standards are rendered impractical.  In the 
absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating or failure to document its 
consideration did not prejudice the veteran.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

        B.  Earlier effective date for TDIU

Generally, the effective date of a TDIU award is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1); see also Hurd v. West, 13 Vet. App. 449, 451 
(2000) (holding that the effective date rules for an 
increased compensation claim apply to a TDIU claim).  A 
"claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits.  38 C.F.R. § 
3.157(b) (2007).  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  An exception to the general rule applies where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is answered by the 
Board based on the evidence in a veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant TDIU when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

The veteran's only service-connected disability is PTSD.  
Service connection for PTSD has been in effect since 1996, 
and a 50 percent rating has been in effect since May 17, 
1999.  A 100 percent temporary disability rating for PTSD was 
established from May 3, 2000 to June 30, 2000.  The veteran's 
disability rating for PTSD was then returned to 50 percent, 
effective July 1, 2000.  From March 1, 2001 to July 1, 2001, 
a 100 percent temporary disability rating was assigned.  
Effective July 1, 2001, a 70 percent disability rating for 
PTSD was assigned.  Based on this 70 percent disability 
rating, TDIU was granted effective July 1, 2001.

The veteran filed a claim for TDIU in June 1999.  The claim 
was denied in an unappealed December 1999 rating decision.  
The veteran filed subsequent claims for TDIU on June 26, 
2001, July 3, 2001, and June 21, 2002.  In a November 2002 
rating decision, TDIU was granted effective July 1, 2001, 
based on an increase in the veteran's PTSD evaluation, to 70 
percent, effective July 1, 2001.

Under the general rule, the proper effective date is July 1, 
2001.  38 C.F.R. § 3.400(o)(1).  Here, the date of claim was 
June 26, 2001.  The date of entitlement was July 1, 2001, 
when the evaluation for the veteran's sole service-connected 
disability, PTSD, was increased to 70 percent.  Thus, under 
the general rule, the proper effective date is July 1, 2001, 
and an earlier effective date is not warranted. 

But an earlier effective date may be assigned if 
unemployability due to PTSD was factually ascertainable 
within one year of June 2001, the date of claim.  See 
38 C.F.R. § 3.400(o)(2).  As noted above, the medical records 
from June 2000 to June 2001 indicate that the veteran retired 
from driving a truck in 1993.  The veteran's GAF score during 
that time period was 60, which contemplates moderate symptoms 
or moderate difficulty in social and occupational 
functioning.  October 2000 to February 2001 VA medical 
records indicated the veteran's PTSD was stable.  From March 
2001 to June 2001, the veteran was in a domiciliary treatment 
program for PTSD treatment.  Social Security Administration 
(SSA) records indicated that the veteran had been found 
disabled since 1992, due to an anxiety disorder and alcohol 
abuse.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) 
(holding that a SSA ruling that a veteran is disabled does 
not establish, in and of itself, that the veteran is 
permanently and totally disabled for VA purposes).  A March 
1996 SSA assessment indicated that the veteran's ability to 
relate to work peers and supervisors and to tolerate stress 
related to employment was mildly to possibly moderately 
impaired due to alcohol addiction and anxiety.  This evidence 
of record does not show factually ascertainable 
unemployability due to PTSD.  38 C.F.R. § 3.400(o)(2).  Even 
if the evidence of record did show a factually ascertainable 
unemployability, the evidence did not demonstrate that it was 
due only to service-connected PTSD.  38 C.F.R. § 4.16.  
Accordingly, an earlier effective date for the award of TDIU 
is not warranted.

The veteran's former attorney makes several specific 
assertions in the December 2002 notice of disagreement and 
August 2003 appellate brief.  First, it is asserted that an 
earlier effective date is warranted due to an ascertainable 
increase in the severity of the veteran's PTSD.  As noted 
above, an earlier effective date is not warranted under this 
provision because no such ascertainable increase is 
demonstrated.  38 C.F.R. § 3.400(o)(2).  Second, it is 
asserted that an earlier effective date is warranted because 
VA medical records were received as an informal claim.  See 
38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello, 3 Vet. App. 
at 198.  Upon a thorough review of the claims file, VA 
medical records prior to June 2001 do not meet the definition 
of an informal claim.  38 C.F.R. § 3.157(b).

Third, it is argued that an earlier effective date is 
warranted because the June 1999 claim for an increased 
evaluation for PTSD and for TDIU was actually a notice of 
disagreement to the June 1999 rating decision that granted an 
increased evaluation for PTSD because he was asserting that 
the rating decision was in error and that he was entitled not 
only to an increased evaluation but also to TDIU.  Thus, the 
effective date should be May 6, 1998, the date that the 
veteran filed his initial claim for TDIU.  But, as is noted 
in the argument, the June 1999 claim is not a notice of 
disagreement, because it does not express a disagreement with 
the rating decision or a desire for appellate review.  See 
38 C.F.R. § 20.20 (2007); see also Gallegos v. Principi, 283 
F. 3d 1309, 1314-15 (2002) (upholding a VA regulation that 
requires a notice of disagreement to contain actual notice of 
disagreement with rating decision and a desire for appellate 
review).

Fourth, it is asserted that an earlier effective date is 
warranted under 38 C.F.R. § 3.400(q)(1)(i), which provides 
that when new and material evidence, other than service 
medical records, are submitted within a rating decision 
appeal period, the effective date shall be as though the 
former decision had not been rendered.  But this provision 
does not provide an earlier effective date here, because it 
applies only to claims to reopen previously denied claims of 
entitlement to service connection.  

Fifth, it is argued that the effective date should be May 
1999, the date of an examination that assigned a GAF score of 
43, which is generally associated with a 70 percent 
disability evaluation.  Although GAF scores are important in 
evaluating mental disorders, the scores do not mandate a 
particular percentage evaluation and the entire evidence of 
record must be considered and a decision based on the 
totality of the evidence.  See Carpenter, 8 Vet. App. at 242.  
Such a review was completed above and a 70 percent rating was 
not warranted as of May 1999.

Last, it is asserted that the proper effective date is May 6, 
1998, the date SSA found the veteran unemployable, because 
that was a factually ascertainable indication that the 
veteran was unemployable.  But SSA records do not dictate 
Board findings.  See Roberts, 2 Vet. App. at 390.  In 
addition, the SSA determination that the veteran was disabled 
was based on both his anxiety disorder and his alcohol 
dependence.  Entitlement to TDIU is based only on service-
connected disabilities.  38 C.F.R. § 4.16(a).  Moreover, an 
SSA psychological examination found that the veteran's 
ability to relate to work peers and supervisors and to 
tolerate employment-related stress was mildly to moderately 
impaired, but did not find or suggest unemployability.  
Accordingly, the veteran's specific arguments are without 
merit, and an earlier effective date is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.




ORDER

The November 1, 2006 Board decision is vacated.

From May 17, 1999 to March 1, 2001, an evaluation in excess 
of 50 percent for PTSD is denied.

On an after July 1, 2002, an evaluation in excess of 70 
percent for PTSD is denied.

An effective date prior to July 1, 2001 for TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


